Per Curiam.
This action was to recover damages for injuries sustained by Julia Alexander, the plaintiff, as a result of the alleged negligence of the two defendants. The jury found for the plaintiff against both defendants for $35,000. Both defendants obtained rules to show cause why the verdict should not be aside.
Defendant Matteucci was the owner of a jitney bus operated between Perth Amboy and Metuchen. Plaintiff was a passenger on the bus and was about to alight at a corner, at a point where the defendant Public Service Railway Company operated in the highway a trolley line with a single track, the roadbed of which was not paved or improved. Plaintiff had signaled the driver of the bus to stop at the comer. When the jitney bus came to a stop the trolley car, according to the testimony produced on the part of the plaintiff, was about five hundred feet away coming at a speed of thirty miles an hour and giving no warning, and this fact was observed by the jitney bus driver. The testimony further tended to show that the bus came to a stop so that the body of the bus was within two feet of the near rail of the trolley line and the driver of the bus opened the door and permitted the plaintiff to get out without saying anything to her, although the.evidence was that the bus driver saw the rapid approach of the trolley ear. The testimony further tended to show that the plaintiff was not aware of the approach' *185of the trolley car. It further tended to show that the motorman of the trolley car, though having an unobstructed view, did not decrease the speed of his car until he was about to strike the plaintiff. The evidence also tended to show that, upon being thus let out of the bus practically upon the trolley rail, the plaintiff proceeded to walk across the track and when near the far rail she was struck by the trolley, the driver of the bus not having attempted to warn her until just as she was about to be struck.
Defendant Public Service Eailway Company does not contend (and could not successfully) that there was an absence of negligence on its part, nor that the plaintiff was guilty of contributory negligence; but defendant Matteucci says not only that there was no negligence upon his part which was the proximate cause of plaintiff’s injury, but that the plaintiff was guilty of contributory negligence as a matter of law, and therefore contends that the denial of a nonsuit and directing of a verdict in his favor was improper. We think there is no merit in such a contention, nor can we say that the verdict was against the weight of the evidence.
A careful examination of the case satisfies us that there was no error prejudicial to the defendant either in the examination of the witnesses, or in the charge of the court, or in the refusal to charge requests.
The counsel for both defendants refer to the verdict as excessive. Of course, the verdict is large, very large; but without stating in detail the evidence, it is sufficient to say that the woman was horribly and permanently injured; and we are unable to say that its size is an indication of any passion, prejudice or mistake on the part of the jury.
Both rules to show cause will be discharged.